Citation Nr: 9931637	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  93-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for anxiety disorder, not 
otherwise specified, post traumatic stress disorder, and 
depression, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued a 10 percent evaluation for 
anxiety reaction with post traumatic stress disorder (PTSD).  

The case was previously before the Board in January 1995, at 
which time it was remanded to obtain medical records and to 
afford the veteran a comprehensive psychiatric examination.  
By an August 1996 rating action, the veteran's disability 
evaluation was increased to 30 percent disabling and, 
subsequently, again increased to a 50 percent disability 
evaluation by an April 1997 rating.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.

The issues of entitlement to an increased rating for 
amebiasis and entitlement to service connection for coronary 
artery disease as secondary to PTSD are not properly before 
the Board.  The Board also notes that, while the RO certified 
these issues for appeal, the veteran's representative limited 
its informal hearing presentation to increased evaluation for 
a mental disorder.

Under the pertinent law and regulations, following the 
issuance of a statement of the case (SOC), the claimant must 
file a Substantive Appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 
Substantive Appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination(s) being appealed.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.202; see also Archbold v. Brown, 9 
Vet. App. 124, 132-133 (1996).  However, since no substantive 
appeal has been filed by the appellant concerning the issue 
of entitlement to an increased rating for amebiasis and 
entitlement to service connection for coronary artery disease 
as secondary to PTSD, those issues are not properly before 
the Board.  

In this regard, it should be pointed out that in YT v. Brown, 
9 Vet. App. 195 (1996), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") affirmed a Board decision which denied the 
appellant's claims because of the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See also Mason v. Brown, 8 Vet. 
App. 44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 554, 555 
(1993)); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992)(where a claimant did not perfect an appeal by timely 
filing a substantive appeal, RO rating decision became 
final); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a Statement of the Case within the period allowed; if 
appellant files substantive appeal within the one-year 
period, the appeal will be reactivated).

Consequently, the Board construes the issue on appeal as 
limited to that delineated on the title page of this 
decision, and will proceed accordingly.  The issues of 
entitlement to an increased rating for amebiasis and 
entitlement to service connection for coronary artery disease 
as secondary to PTSD are hereby referred to the VARO for 
determination as to whether a timely appeal which is 
consistent with pertinent law and jurisprudence has been 
filed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran's anxiety disorder, not otherwise specified, 
post traumatic stress disorder, and depression currently are 
manifested by symptoms such as aggressive tendencies, 
recurrent nightmares, intrusive thoughts and depression, 
rendering him virtually isolated and demonstrably unable to 
obtain or retain employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
anxiety disorder, not otherwise specified, post traumatic 
stress disorder, and depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9400-9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for anxiety 
disorder, not otherwise specified, post traumatic stress 
disorder, and depression is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well-grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly and sufficiently developed 
with regard to this issue. 

Service connection was granted for a psychoneurotic disorder 
by a rating action of December 1947, at which time the RO 
evaluated the veteran's disability as 10 percent disabling.  
That rating remained in effect up until the current claim.  
The veteran was employed as a truck driver with Mobil Oil 
until 1984, when he retired after a driving accident.  He 
reported that, after the accident, he was diagnosed with 
PTSD, and Mobil would not rehire him.  Since then, the 
veteran has had continued symptomatology despite compliance 
with a bi-weekly treatment plan.  The veteran contends that 
the current 50 percent evaluation under Diagnostic Code 9411-
9400 does not accurately reflect the severity of his 
disability.  The Board agrees.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation. 38 C.F.R. § 
4.1.  However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board is generally required to review both 
the pre- and post-November 7, 1996 rating criteria to 
determine the proper evaluation for the veteran's mental 
disability.  However, since the Board finds that the 
veteran's anxiety disorder, not otherwise specified, post 
traumatic stress disorder, and depression  warrants a 100 
percent evaluation under the former criteria, a discussion 
concerning the application of the new criteria would be moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

At his hearing before the RO, the veteran reported that he 
maintained his former employment for nearly forty years after 
service.  As a truck driver, he tolerated the work because he 
was alone in that setting.  Since losing that job, he prefers 
to go away from people and frequently cries.  His wife 
reported that he has an explosive temper and totally loses 
control when he is pushed too far.

The Board notes that the veteran has been awarded entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
which award was almost exclusively attributable to his mental 
disability.  Moreover, the veteran has been afforded multiple 
examinations over the course of this appeal, which 
consistently portray the veteran's mental disorder as 
manifested by short term memory loss, depression, nightmares, 
intrusive thoughts, anger and isolation.  The veteran often 
relives stressful situations related to his combat service 
against the Japanese in WWII.  He reports flashbacks up to 
five times per week and nightly nightmares of combat.  He 
prefers to be isolated.  He does not associate with neighbors 
and actually prefers that his own children do not visit.  He 
has had several admissions in recent years associated with 
mental health treatment, and he participates in the 
outpatient mental health treatment program, combat group.  
Examiners, e.g. October 1996, have reported exacerbation of 
his symptomatology over the past several years, particularly 
after bypass surgery in 1996.  He was afraid to get into his 
truck after his driving accident, a response that the veteran 
attributes to PTSD.  

The veteran explained that he feels anxious and depressed 
most of the time and that his "life was not worth living."  
He reports suicidal ideation.  He experiences poor or 
restless sleep most of the time.  He explained that he has 
not held any other employment since 1984.  At a May 1998 
psychiatric examination, the veteran's Global Assessment of 
Functioning (GAF) score was 50.

The record amply demonstrates that, apart from his wife, the 
veteran essentially maintains an isolated lifestyle.  
Notwithstanding, a clinical report from May 1998 makes 
evident the veteran even fights with his wife and also 
sustains that he can't get along with his family and 
neighbors.  Additional records show that the veteran has had 
progressive difficulty with sleeping, intrusive thoughts and 
depression despite bi-weekly treatment.  The pertinent 
working diagnoses were PTSD, chronic with depressive features 
and general anxiety disorder.

As noted above, the RO most recently assigned the veteran a 
50 percent evaluation for anxiety disorder, not otherwise 
specified, post traumatic stress disorder, and depression 
pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9411-9400 
(1996), which requires considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation requires severe impairment in the ability 
to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The Board notes that a 100 
percent evaluation may be assigned under the above rating 
criteria as long as the veteran meets one of three listed 
criteria: total isolation, gross repudiation of reality, 
and/or unemployability. See 38 C.F.R. § 4.132, Diagnostic 
Code 9411; Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see 
also 38 C.F.R. § 4.21.

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and the Board finds that, resolving all 
reasonable doubt in the veteran's favor, the criteria for 
assignment of a 100 percent schedular evaluation for anxiety 
disorder, not otherwise specified, post traumatic stress 
disorder, and depression is warranted under the rating 
criteria in effect prior to November 1996.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996); Johnson, 7 Vet. App. at 96; see also Karnas, 1 Vet. 
App. at 312-313.  Initially, the Board notes that VA 
examinations and the clinical medical evidence of record 
reveal that the veteran's anxiety disorder, not otherwise 
specified, post traumatic stress disorder, and depression has 
rendered him virtually isolated and demonstrably unable to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9400-9411 (1996); Johnson, 7 Vet. App. at 96.  
Further, the medical evidence indicates that the veteran's 
anxiety disorder, not otherwise specified, post traumatic 
stress disorder, and depression has been and continues to be 
severe.  Under the Diagnostic Criteria from DSM-IV, his GAF 
score is appropriate where behavior is manifested by serious 
symptoms (e.g. suicidal ideation) or any serious impairment 
in social or occupational functioning (e.g.  no friends , 
unable to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (1996) (emphasis added).

Overall, the veteran has demonstrated psychoneurotic 
symptomatology that includes aggressive behavior, abnormal 
movement and a preference for isolation in the community.  
His has a severe sleep problem and the resulting decreased 
ability to perform even the most basic activities of daily 
functioning on a sustained basis.  This behavior is 
consistent with his GAF scores, the findings on mental status 
examinations and his description of his daily coping 
problems.  The Board finds the evidence of inability to 
obtain or sustain gainful employment to be uncontroverted.

In conclusion, after a review of all the evidence of record, 
it is the Board's judgment that the veteran's anxiety 
disorder, not otherwise specified, post traumatic stress 
disorder, and depression warrants a 100 percent evaluation, 
under the regulations in effect prior to November 1996.
ORDER

A 100 percent evaluation for anxiety disorder, not otherwise 
specified, post traumatic stress disorder, and depression is 
granted, subject to the provisions governing the award of 
monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

